Celestino v Fountainhead Corp. Cont. Hosts, Ltd. (2019 NY Slip Op 00059)





Celestino v Fountainhead Corp. Cont. Hosts, Ltd.


2019 NY Slip Op 00059


Decided on January 8, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2019

Acosta, P.J., Gische, Mazzarelli, Webber, Oing, JJ.


7957N 157748/12

[*1] William Celestino, et al., Plaintiffs-Respondents,
vFountainhead Corp. Continental Hosts, Ltd., et al., Defendants-Respondents. 
City of Yonkers, Proposed Plaintiff-Intervenor-Appellant.
Fountainhead Corp., et al., Third-Party Plaintiffs-Respondents,
vCherie C. Garcia, Third-Party Defendant. 
City of Yonkers, Proposed-Intervenor-Plaintiff-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Adam Silvera, J.), entered on or about February 7, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 5, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 8, 2019
CLERK